This is an action commenced in the district court of Stephens county, Okla., by A.B. Ferguson, plaintiff in error, against C.T. Lawrence, defendant in error, to have the district chard of Stephens county, Okla., declare the office of county treasurer of Stephens county, Okla., vacant and the plaintiff in error put in said office as the duly elected, qualified and acting county treasurer of Stephens county, Okla. A demurrer was filed to the petition of plaintiff in error, and plaintiff in error elected to stand upon said demurrer and prosecute his appeal to this court. This cause was regularly submitted and an opinion rendered by Commissioner Hatchett, upholding the trial judge in sustaining the demurrer to the petition of plaintiff in error. A petition for rehearing was filed, and the cause submitted to this, court on the petition for rehearing and the record.
Section 19, c. 69, p. 137 of Session Laws of 1910 provides that:
"The county treasurer and superintendent of public instruction shall hold office until the first Monday in July, 1913, and thereafter their terms of office shall be for two years, and until their successors are elected and qualified."
This is a plain provision of the statute regulating the term of office which the, county treasurer of any county may hold, and, if a vacancy occurs during the term of office for which he was elected, it is the duty of the board of county commissioners to appoint a person to fill out the unexpired term.
The plaintiff in error ran for office of county treasurer, and was duly elected, but his term of office did not begin until the first Monday in July, 1913, all which time The term of the defendant in error expired.
Had the plaintiff in error failed to qualify, the defendant in error would have remained county treasurer of Stephens county, Okla., beginning the first Monday in July, 1913, until the plaintiff in error was elected and qualified. There is nothing plainer to our minds than that the decision affirming the action of the lower court is correct, and the petition for rehearing is therefore denied.
By the Court: It is so ordered.